Title: To John Adams from David Sewall, 13 November 1819
From: Sewall, David
To: Adams, John


				
					my dear Sir
					York Novemr. 13th. 1819
				
				Your Communication of the 11th. ultimo (altho’ by an amanuensis) was very gratifying.—I was led to suppose, & stil think it probable that our classmate Whittemore has some time since passed off the stage of human life; as  I read in a News Paper a year or two since, among Obituary Notices, that of William Whittemore of Cambridge Æ. 80.—and also in the last University Cattaloge of H.C. a Strar prefixed to his Name.—Observing not long since some Letters of yours to Coln. Tudor of Boston in the News Papers, that mentioned, most respectfully the memory the memory of James Otis Junr. Esqr., brot to my recollection an aneqdote respectg him, that struck me very forceably at the time it occurred.—And altho the Name of the Parties and the precise Time when, are not retained (altho it was about the year 1782) I take the fredom to inclose, a brief and imperfect Sketch of the matter for your amusement.The constitution of Maine as agreed upon in Convention, you will probably see before this reaches you.—It contains many valuable provisions, But is not in all respects according to my wishes, more especially in the numerous Representation of the House.I am thro the favour of a kind Providence, in the enjoyment of Health, and able to Walk a Mile or two at a time without any inconvenience. I have a strong inclination of viziting Boston once more after an absence of Ten Years.—And should my Life & present Health be continued another Season, It is among the possible contingencies, that I may have the pleasure of calling on You at Quincy.—The severance of Maine from Massachusetts will not alter the distance, or make any obstacles to such a journey less pleasant or less desirable to your old Friend & Classmate
				
					David Sewall
				
				
			